OPINION DENYING A PETITION POE A EEHEAEING.
The opinion of the court was delivered by
Greene, J.:
One of the contentions of the defendant in error on her motion for a rehearing is that nonperformance of the conditions of the iron-safe clause in the contract of insurance was not pleaded by the insurer as a forfeiture of the policy, and that the original opinion was written upon a question not in issue by the pleadings.
The rule of pleading in such cases was not given much attention in the original opinion because the court did not think it required special mention. For *390this reason it is thought best to refer to this rule more at length now. The petition contained the policy, and averred the performance of all of its conditions, one of which was the iron-safe clause. To this petition the insurance company filed a general denial, and pleaded other separate defenses. Before the plaintiff could recover she would be compelled to plead and prove the performance on her part of all conditions precedent, or a waiver of such conditions on the part of the company. The denial of the defendant put in issue the allegations of performance of these conditions. (Surety Co. v. Bragg, 63 Kan. 291, 65 Pac. 272.) The rule of pleading in such actions is thus stated in volume 11 of the Encyclopedia of Pleading and Practice, at page 422:
“Where the code practice obtains the defendant may show, under a general denial, breach of conditions precedent, such as failure to give notice or proofs of loss, or that the loss or cause of the loss was not within the purview of the contract; but he cannot show a breach of conditions, representations or ‘warranties’ not conditions precedent, or facts showing a right to avoid the policy, such as a wilful burning of the insured property by the plaintiff.”
“A condition precedent calls for the performance of some act or the happening of some event after the contract is entered into, and upon the performance or happening of which its obligation is made to depend. In the case of a mere warranty, the contract takes effect and becomes operative immediately. It is true that, where a policy of insurance so provides, if there is a breach of a warranty, the policy is void ab initio. But this does not change the warranty into a condition precedent, as understood in the law. It lacks the essential element of a condition precedent, in that it contains no stipulation that an event shall happen or an act shall be performed in the future, before the policy shall become effectual.” (Chambers v. Northwestern Mutual Life Ins. Co., 64 Minn. 495, 67 N. W. 367, 58 Am. St. Rep. 549.)
The performance of the requirements of the “iron-safe” clause being a condition precedent, the plaintiff was required to plead and prove it.
*391In the application for a rehearing it is insisted that this decision conflicts with the case of Insurance Co. v. Milling Co., 69 Kan. 114, 76 Pac. 423. There was no principle involved in that case akin to the question decided here. In that case the insurance company in its answer pleaded certain conditions in the policy, the non-compliance with which by the insured it claimed was a forfeiture of its right to recover. To this defense the insured demurred, and the demurrer was sustained. The cause was brought to this court upon that question. The condition set up in the answer did not declare that the non-compliance therewith would forfeit the policy, and it was held, since no provision for a forfeiture was contained in the condition, that the demurrer was properly sustained.
The petition for a rehearing is denied.
All the Justices concurring.